[exhibit1029619001.jpg]
Property Management Service Contract Agreement No. CX-2019-20-02 Chapter I
General Principals Article 1: Parties of the Contract Client (hereinafter
referred to as “Party A”): eHealth China (Xiamen) Technology Co., Ltd. Assignee
(hereinafter referred to as “Party B”): Xiamen Software Industry Investment and
Development Co, Ltd. Party A and Party B shall hereinafter be referred to
collectively as the Parties. Article 2: In order to regulate the property
management within the Xiamen Software Park, (“Park”) to clarify the rights and
obligations between the Owners (users) and the Property Management office, to
ensure the reasonable usage of the property of the Xiamen Software Park, to
build an environment of neatness, security and comfort, in accordance with
relevant state laws and regulations, considering the practice of the Software
Park, the Parties concluded this contract, based on friendly negotiation.
Article 3: Party A rents the property of the Xiamen Software Park. The premises
of the lease are Room 9F-A, 9F-B and 10F-B of Chuangxin Building, Xiamen
Software Park, with a chargeable area of 3743.43 m2. In accordance with the
relevant property management statutes and decrees, Party A and owners of this
property and other users consign the property to Party B, and Party B will
provide Party A with uniform and chargeable property management services
discussed below. Article 4: The beneficiary of the service provided by Party B
are the owners and users of the property of the Xiamen Software Park; Party A
and owners of this property and any other users shall follow this contract and
bear corresponding responsibilities. Chapter II Property Management Services
During the term of this Contract, Party B shall provide the following property
management services: Article 5: Maintenance, conservation, and management of the
public area of the building including without limitation: floor cap, roof,
outside wallboard, bearing structure, staircase, hallway and hall. Article 6:
Maintenance, conservation, operation and management of public facilities and
equipment, including without limitation: shared main water pipe, rainspout,
public lighting, fire control water pump room, fire control facilities and
equipment, rooftop water tank and elevator. Article 7: Maintenance, conservation
and management of the accessorial construction and structure of the property
including without limitation: path, extraventricular service pipe and drainpipe,
cesspool, ditch, pool, well, bicycle shed, parking lot and trash can. Article 8:
Conservation and management of public green belt. Article 9: Sanitation of
public area, including without limitation: the sanitation of public area and
shared area of the building, and gathering, transporting and cleaning garbage.
Article 10: Management of traffic and parking. Article 11: Maintenance of
security including without limitation: security at the gates, surveillance and
patrolling. Article 12: Owners and users are responsible for maintenance and
conservation of the other areas of the building, facilities and equipments
occupied or owned by themselves; if required and consigned, Party B may accept
and charge the consigner based on the price negotiated by both parties
otherwise. Page 1 of 5



--------------------------------------------------------------------------------



 
[exhibit1029619002.jpg]
Article 13: Maintenance, conservation of the leased area of the building, the
adjacent parts of the equipment of Party A and any item requiring services of
Party B by special arrangement. Chapter III Property Management Service Fees
Article 14: Party B accepts all of the above service requirements. In accordance
to the statute of property management, Party B can charge all owners and users
the following fees: 1 Property Management Fee The property management fee is
charged for property management services provided by Party B, which excludes
fees for maintenance, renewal, remodeling of public area of the building, shared
facilities and shared equipment, and fees for maintenance of self-managed area,
water and electricity, parking lots. Party B shall charge Party A RMB 3.35 per
square meter per month (including tax, tax rate 6%). The following items fall
under property management services: 1) Sanitation of the public area, including
without limitation cleaning and clearing away the garbage in hallway, corridor,
section paths, stairs, elevator (hall), green belt and parking lots; 2) Daily
conservation of shared area of the building, public facilities and shared
equipment; 3) Safety surveillance including: security, fire protection,
patrolling around the building, 24-hour security shift; 4) Conservation and
management of the environment; 5) Management of parking lots and parking order
of vehicles. 2 Public Maintenance Fee Public maintenance fee is charged for
daily maintenance, renewal and remodeling of the public area of the building,
public facilities and shared equipment. Any maintenance expenses, no matter
regular routine expenses, or incidental large-amount maintenance expense, major
or medium maintenance, renewal, and remodeling expenses should be shared by all
owners and users pro rate. In the event that such expenses exceed the aggregate
public maintenance fee collected from all owners and users, Party B shall be
responsible for paying such excess amount. Maintenance expenses should be paid
out of the aggregate public maintenance fee collected from all owners and users.
All owners and users using the premises shall pay RMB 0.65 yuan per m2 per month
for the public maintenance fee from the day they begin to use the building.
(This is not VAT collection, only receipts are provided). 3 Water and
Electricity Fees (1) Private-consumed water and electricity fees: This fee shall
be collected by actual readings of the relevant meters. Party A should pay water
and electricity bills in time every month, otherwise, Party A will be
responsible for delaying the payment for water and electricity bills. A late fee
for water and electricity charges will be collected from the due date till the
actual payment date, at a rate of 0.3% of the total late fee each day. If Party
A doesn’t pay water or electricity fees after notice from Party B, Party B has
the right to suspend the power and water supply in accordance to relevant laws
and regulations regarding the supply of water and electricity, and Party B is
entitled to claim the water and electricity fees as well as the late fees
(including tax). (2) Public-consumed water and electricity fees: The sharing of
public-consumed electricity of the property is based on the leased area. The
actual cost of public-consumed water shall be shared by all owners and users of
this property at reasonable proportions; in each current month, Party A shall
pay its monthly share of the cost for the previous month; Party B shall
calculate the shared costs based on the actual cost of the public-consumed water
for the previous month and the square meters rented by each owner or user, and
collect from all owners and users of the property (including tax). 4. Air
Conditioner Service Fees The air-conditioning electricity fee during the
air-conditioning use period is charged per square meter per month (including
tax). The air-conditioning service fee is charged per square meter per month
(including tax). The air- conditioning operation time is annually from May to
October, Monday to Friday, 8:00-17:30, holidays are closed. Page 2 of 5



--------------------------------------------------------------------------------



 
[exhibit1029619003.jpg]
5. Special Services Fees Service items that any individual owner (user) needs
and consigns to Party B shall be reasonably charged based on negotiation of the
parties. Article 15: Management Service Fees to Be Paid by Party A: 1. Property
Management Fee and Public Building Maintenance Fee: shall be paid every quarter,
calculated by the square meters rented by Party A. It shall be paid with the
first 15 days of the second month of each quarter. The property management fee
for each quarter is RMB 37,621, and the maintenance fee for each quarter is RMB
7,300. 2. Water and Electricity Fee: Shall be paid promptly each month according
to invoices provided by Party B (enclosed with a list of charged water and
electricity fees and a list of calculated share) 3. Special service fees and
fixed parking lot fees shall be paid according to contracts of the parties. 4.
Air-conditioning service fee: Shall be paid monthly according to the receipt of
Party B's charge. The monthly air-conditioning electricity fee is RMB 18,717,
and the monthly air-conditioning service fee is RMB 26,204. 5. Large items
clearing freight: the large pieces of garbage resulting from furniture
replacement, purchase equipment, exhibition layout, etc., shall be handled by
Party A itself. If Party A need to entrust Party B to clear and transport the
garbage, Party A will pay separately to the Party B according to the actual
amount of garbage. Article 16: If Party A delays the payment of property
management fees or pertinent fees, Party A shall be liable for a late fee of
0.5% of total due payments each day, starting from the due date till the actual
payment date. Chapter IV Rights and Obligations of Both Parties Article 17:
Rights and Obligations of Party A Party A shall be: 1. Entitled to enjoy and
protect legitimate rights and interests as the owners (users). 2. Entitled to
make inquiries with the management department of Party B about pertinent
proceedings of property management and receive corresponding answers. 3.
Entitled to make recommendations, express its opinion and criticism over any
area of property management. 4. Entitled to make recommendations, express its
opinion and criticism to management authority concerning the property
management. 5. Entitled to request that Party B disclose the balance sheet of
property management periodically. 6. Obligated to abide by the Pact of the
Owners (users) of the building and pertinent property management regulations,
and to comply with and carry out the resolutions passed by the property
management. 7. Obligated to pay property management fees and other fees set
forth in this contract on a timely basis. 8. Entitled to examine Party B’s
budget and plans about major and medium maintenance, renewal, and remodeling of
public facilities and equipment. 9. Entitled to inspect and oversee the income
and expenses of the aggregate public maintenance fee; examine and approve
maintenance items overspending the aggregate public maintenance fee. 10.
Entitled to oversee and inspect the services provided by Party B. 11. Within the
property of Xiamen Software Park, the following conduct is prohibited: (1)
Damaging the main structure of the building. Page 3 of 5



--------------------------------------------------------------------------------



 
[exhibit1029619004.jpg]
(2) Altering the design and outside features of the building without Party B’s
consent. (3) Misappropriate, mangle public facilities, common areas or equipment
within the Park. Move or install elsewhere the shared equipment without Party
B’s consent. (4) Littering or huddling garbage and sundries. (5) Releasing toxic
or harmful materials or emitting noises exceeding regulated standard. (6)
Failure to park vehicles in the designated lots. (7) Other conducts prohibited
by laws, regulations and the Pact of owners (users). Owners (users) and property
management department have the right to dissuade and prohibit any
above-mentioned conducts within the area of the Park, and have the right to
claim rehabilitation or legal damages. Article 18: Rights and Obligations of
Party B Party B shall be: 1. Obligated to carry out responsibilities stated in
this contract and responsible for duties that are corresponding to charged items
stated in this contract; but not responsible for management liability caused by
delayed payment or non-payment by Party A. 2. Responsible for communication to
Party A of public property management regulations, which shall be implemented
after consideration and approval of the owners (users). 3. Responsible for
preparing scheme and budget for major or medium maintenance, renewal, and
remodeling of public facilities and equipment. Party B shall be entitled to
implement such projects and pay expenditure. 4. Entitled to use the public
maintenance fee within the limits of the public maintenance fee for the building
as stipulated in this contract, d, and shall report the income and expenses of
the project to owners (users) when each expense limit is used up. Any expenses
exceeding the quota should be implemented after the approval of the owners
(users), but the emergency maintenance project can be reported after repairing.
5. Entitled to charge Party A for property management services as stated in this
contract. 6. Entitled to hire specialized companies to perform property
management services. 7. Entitled to manage in accordance with the Pact of Owners
(users) of the building and pertinent property management regulations. Any
violation of the same shall be handled according to the regulations. 8.
Obligated to report to owners and users about the use of the aggregate public
maintenance fee annually. 9. Entitled to, in order to protect interests of the
public, owners, or users, and in the event of force majeure which includes but
not limited to electrical problems, fire, broken water pipes, life-saving,
assisting the police, deal with Party A concerning Party A’s loss caused by
emergent measures taken by Party B according to relevant laws and regulations.
Chapter V Miscellaneous Provisions Article 19: The two parties can supplement or
amend terms of this contract if such supplement or amendment is agreed to in
writing by the Parties. Such supplement or amendment shall have the same
effectiveness as this contract. Article 20: The annex to this contract is an
integral part of the contract. This contract and its attachments have the same
effectiveness. However, the original intention of the terms of this contract
shall not be modified. Matters not covered in this contract, its accessories, or
supplemental agreement shall follow laws, statutes and regulations of the
People’s Republic of China. Page 4 of 5



--------------------------------------------------------------------------------



 
[exhibit1029619005.jpg]
Article 21: Any dispute occurred during the implementation of this contract
shall be settled through negotiation of both parties or intermediation of the
appropriate administrative authority. In the event of an unsuccessful
negotiation or intermediation, this dispute shall be submitted to the people's
court in the place where Party B is located.. Article 22: The term of this
contract shall be from Sept. 1h, 2019 to Aug.31, 2020. Upon expiration of this
Contract, this contract can be automatically extended twice if the parties has
no objection. The contract term for each extension is one year. If the parties
have objections, they must notify the other party in writing one month before
the contract expires. Article 23: There are two copies of the contract, each
party holds one copy, and each copies bears equal legal validity. Party A:
eHealth China (Xiamen) Technology Co., Ltd. Representative: [/s/ Stamped
Official Seal] Bank Account: Account No.: Date: Sep.2, 2019 Party B: Xiamen
Software Industry Investment and Development Co, Ltd. Representative: Wang Hua
王华 [/s/ Stamped Official Seal] Beneficiary Name: Xiamen Software Industry
Investment and Development Co, Ltd. Bank Account: High-tech Park Sub-branch of
CITIC Bank, Xiamen Account No.: Date: Sep.2, 2019 Page 5 of 5



--------------------------------------------------------------------------------



 